Andrews, Judge,
concurring specially.
I would affirm on the sole ground that: “The rule in this state is: ‘(W)here ... it appears that a competent witness or witnesses were sworn and examined before the grand jury by whom the indictment was preferred, a plea in abatement on the ground that it was found on insufficient evidence, or illegal evidence, or no evidence, will not be sustained, because it comes under the rule that no inquiry into the sufficiency or legality of the evidence is indulged. (Felker v. State, 252 Ga. 351, 366 (2 a) (314 SE2d 621) (1984) (quoting Summers v. State, 63 Ga. App. 445 (3) (11 SE2d 409) (1940)).)’ ” (Emphasis omitted.) Isaacs v. State, 259 Ga. 717, 720 (386 SE2d 316) (1989).
I am authorized to state that Chief Judge Sognier joins in this special concurrence.